DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 28, 31, 33, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S Pub: 20120088223) (Herein “Walker”) in view of Redd et al (U.S Pub: 20080131860) (Herein “Redd”).
As of Claim 21, Walker teaches (figs. 1-4, 7, 14-15) a method for administering tests to test-takers (i.e. multiple student, para. [0027] [0053]) from a common location (i.e. location of the testing computer, para. [0095]), comprising:
performing a biometric evaluation to determine an identity of each of the test-takers (fig. 2, the biometric identification devices use to provide test-takers identity verification at the testing computer 200, para. [0092] [0102]) using a biometric identification device (fig. 2, biometric reader 280, para. [0047]) of a respective one of a plurality of testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097]) used by a respective one of the test-takers (i.e. test-takers himself/herself, para. [0097] [0102]) at a location of the respective one of the test-takers (i.e. test-takers himself/herself, para. [0097] [0102]);
transmitting the test from a source of tests (fig. 4, transmitted requests testing session from the educational software 272, para. [0054]) to the testing assemblies (fig. 4, testing computer 200, para. [0054]) being used by the test-takers (fig. 4, test-takers in the step 410, para. [0054] [0102]); then
decrypting (fig. 7, decrypt the test, para. [0062] [0063]), at each of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097] [0062]), a respective one of the tests (i.e. test session) to obtain a sequence of images for display to the test-taker (fig. 4, display test session to the test-takers on the monitor 250, para. [0054]) using that testing assembly (fig. 4, testing computer 200, para. [0054]) which sequence of images constitutes the test (i.e. display test session) for the respective one of the test-takers (i.e. 
displaying the sequence of images on a display (fig. 4, video monitor 250 displays test images session, para. [0054]) of a respective one of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097] [0062]) to each of the test-takers (i.e. test-takers himself/herself, para. [0097] [0102]) using that testing assembly (fig. 4, testing computer 200, para. [0054]);
receiving responses from the test-takers (fig. 4, test-taker begins the testing session, para. [0054]) to queries in the displayed images (i.e. test questions display on the video monitor 250, para. [0054]) via at least one respective user interface (i.e. input device 225 keyboard or mouse, para. [0057]) associated with each of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097]); and
evaluating the received responses from each of the test-takers (fig. 4, checking test scores 450 from the test-takers, para. [0054] [0102]) and associating the evaluations with the determined identity of the test-takers (fig. 4, identify test-takers personal ID number 440, para, [0054] [0102]) whereby by grading the tests (i.e. checking the test scored, para. [0058]), a record of the test-takers with their grades is created (fig. 4, test results 390 are incorporated into a numeric score code 460, para. [0052] [0058]) and progress of the test-taker (i.e. test results of the test-takers) to obtain a degree requiring passing grades on tests is determined (fig. 4, store correct test results, para. [0052] [0058]).

	However, Redd teaches (figs. 1-3) wherein transmitting an encrypted version of the test from a source of tests (figs. 1-2, the educational management system 100 transmits an encrypted the high-stakes exam 115 from the educational management system, para. [0028] [0032]-[0033]) to the testing assemblies (i.e. computer devices, para. [0028]) being used by the test-takers (figs. 1-2, the users 130a-n, para. [0028] [0035]); then 
decrypting, at each of the testing assemblies (figs. 1-2, decrypt the encrypted at the computer device, para. [0037] [0042]), a respective one of the tests to obtain a sequence of the test-taker (figs. 1-2, at step 220. distribute the encrypted high-stakes exam to the user 130a-n, para. [0038]) using that testing assembly (i.e. computer devices, para. [0028]) which sequence of constitutes the test (i.e. high-stakes exam) for the respective one of the test-takers (figs. 1-2, the users 130a-n, para. [0028] [0035]) using that testing assembly (i.e. computer devices, para. [0028]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the educational testing system of Walker with Redd to provide a method for administering high-stakes exams includes 
	As of Claim 22, Walker and Redd teach the method of claim 21, but Walker teaches (figs. 1-4, 7, 14-19) further comprising: 
generating the tests from a plurality of common multiple-choice questions (figs. 4, 14, at step 1410 and 1420, generates plurality of test questions and in multiple choice questions, para. [0057] [0105]); 
changing the order of the questions in each test (fig. 14, generate test questions in different order, para. [0105]) to create a plurality of different tests (fig. 14, generates different test questions, para. [0105]); and 
encrypting the plurality of different tests (fig. 14, at step 1430, encoding with different test questions, para. [0080] [0105]) such that the tests (i.e. test questions) transmitted to the testing assemblies (fig. 15, test questions transmit to testing computer 200, para. [0106]) are different from one another (i.e. different set questions for a different test-takers, para. [0105]). 
	As of Claim 25, Walker and Redd teach the method of claim 21, but Walker teaches (figs. 1-4, 7, 14-19) further comprising:

recording the obtained biometric data in a memory component (i.e. stored the biometric data in the memory, para. [0092]) for each of the test-takers (i.e. of each test-takers, para. [0092]); and 
then generating a signal indicating that the test-taker (fig. 4, at step 420, loaded test questions to the testing computer 200, para. [0054] is ready to take the initial test (fig. 4, at step 420, test-takers enter his/her ID numbers before test begins, para. [0054]).



As of Claims 28 and 38, Walker and Redd teach the method of claim 21, the method of claim 33, but Walker further teach (figs. 1-4, 7, 14-19) wherein the step of performing the biometric (fig. 2, the biometric reader 280, para. [0047]) evaluation to determine identity of each of the test-takers (fig. 2, biometric reader identifies the test-takers, para. [0041] [0092]) using the biometric identification device (fig. 2, biometric reader 280, para. [0047] [0092]) comprises obtaining a fingerprint of each of the test-takers using a fingerprint sensor (i.e. biometric reader 280, para. [0047]) of each of the 
As of Claim 31, Walker and Redd teach the method of claim 21, but Walker further teach (figs. 1-4, 7) wherein each of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097]) includes a portion on the respective one of the test-takers (i.e. test-takers himself/herself, para. [0097] [0102]), and wherein the biometric identification device of each of the testing assemblies (fig. 2, the biometric identification device 280 uses to provide test-takers identity verification at the testing computer 200, para. [0092] [0102]) is on the portion on the respective one of the test-takers (i.e. test-takers himself/herself, para. [0097] [0102]). 


As of Claim 33, Walker teaches (figs. 1-4, 7) a method for taking a test, comprising:
obtaining a biometric data (fig. 2, biometric identification reader 280 recognizes fingerprint, voice recognition,…para. [0047] [0092]), using a biometric identification device (fig. 2, biometric reader 280, para. [0047]) of a testing assembly (fig. 4, testing computer 200, para. [0092]), to determine an identity of a test-taker (i.e. identify the test-takers, para. [0092] [0102]) to take the test using the testing assembly (fig. 4, testing computer 200, para. [0092]);

decrypting the test (fig. 7, decrypt the test, para. [0062] [0063]) at the testing assembly (i.e. computer system 200 and central computer 300, para. [0093] [0097] [0062]) to obtain a sequence of images for display to the test-taker (fig. 4, display test session to the test-takers on the monitor 250, para. [0054] [0102]) which sequence of images constitutes the test (i.e. display test session) for the test-taker (i.e. test-takers himself/herself, para. [0097] [0102]);
displaying the sequence of images on a display (fig. 4, video monitor 250 displays test images session, para. [0054]) of the testing assembly (fig. 4, testing computer 200, para. [0054]);
receiving responses from the test-taker (fig. 4, test-taker begins the testing session, para. [0054]) to queries in the displayed images (i.e. test questions display on the video monitor 250, para. [0054]) via at least one respective user interface (i.e. input device 225 keyboard or mouse, para. [0057]) of the testing assembly (fig. 4, testing computer 200, para. [0054]); and
sending answers to the questions from the testing assembly to be graded (fig. 4, checking test scores by the software 272 from the test-taker, para. [0058]), 
but Walker does not disclose wherein receiving, at the testing assembly, an encrypted version of the test from a source of tests based on the biometric data obtained by the biometric identification device; decrypting the test at the testing assembly to obtain a sequence of the test-taker which sequence of constitutes the test for the test-taker.
	However, Redd teaches (figs. 1-3) wherein receiving (fig. 1, receiving high-stakes exam 115, para. [0026]), at the testing assembly (i.e. computer devices, para. [0028]), an encrypted version of the test from a source of tests (figs. 1-2, the educational management system 100 transmits an encrypted the high-stakes exam 115 from the educational management system, para. [0028] [0032]-[0033]) based on the biometric data obtained by the biometric identification device (i.e. detecting fingerprints, para. [0053]); 
decrypting the test at the testing assembly (figs. 1-2, decrypt the encrypted at the computer device, para. [0037] [0042]) to obtain a sequence of the test-taker (figs. 1-2, at step 220. distribute the encrypted high-stakes exam to the user 130a-n, 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the educational testing system of Walker with Redd to provide a method for administering high-stakes exams includes encrypting the high-stakes exam to form an encrypted high-stakes exam and at least one key for decrypting the encrypted high-stakes exam, distributing the encrypted high-stakes exam to a computing device to the educational management system, and verifying at least one aspect of an environment in which the computing device is to administer the high-stakes exam, and distributing the key to the computing device so that the computing device security features being configured to control the operation of a computing device to secure the computing devices to prevent the computing devices from accessing unauthorized programs.
Claims 23, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S Pub: 20120088223) (Herein “Walker”) in view of Redd et al (U.S Pub: 20080131860) (Herein “Redd”) and further in view of Lu et al (U.S Pub: 20090220088) (Herein “Lu”).
As of Claims 23 and 34, Walker teaches (figs. 1-4, 7) the method of claim 21, the method of claim 33, wherein the step of decrypting (fig. 7, decrypt the test, para. [0062] [0063]), at each of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097] [0062]), a respective one of the tests (i.e. test session) to obtain a sequence of images for display to the test-taker (fig. 4, display test 
providing a private key unique (fig. 3, private key information, para. [0052]) to the testing assembly (fig. 4, testing computer 200, para. [0054]) being used by each of the test-takers (i.e. test-takers enter personal ID number/private key, para. [0052] [0054]) and using the private key (i.e. personal ID number/private key information, para. [0052]) to decrypt the respective one of the tests (fig. 7, decrypt the test, para. [0062] [0063]);
housing the private key (fig. 5, the testing computer 200 contains computer’s private key, para. [0059]) in a housing of each of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0097] [0062]); and 
encapsulating the housing (fig. 1, encapsulate the testing computer 200, para. [0044] [0046]) of each of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0097] [0062]) that detects the private key into the housing (fig. 5, the testing computer 200 contains computer’s private key, para. [0059]).
but Walker and Redd do not disclose wherein housing the private key in a memory component in a housing of each of the testing assemblies; and encapsulating the housing in a chassis intrusion detector of each of the testing assemblies that detects intrusion into the housing and causes erasure of the private key upon detecting intrusion into the housing.
	However, Lu teaches (figs. 1-4) wherein housing (figs. 1-2, clients PC 110-114, para. [0022] [0024]) the private key in a memory component (i.e. private key numbers 
encapsulating the housing (figs. 1-2, clients PC 110-114, para. [0022] [0024]) in a chassis intrusion detector (fig. 4, intrusion detection system 402, para. [0036] [0052]) of each of the testing assemblies (figs. 1-2, clients PC 110-114, para. [0022] [0024]) that detects intrusion into the housing (fig. 4, detect intrusion in the computer system, para. [0053]) and causes erasure of the private key (i.e. erases the private key from the storage location, para. [0053]) upon detecting intrusion into the housing (i.e. detect the defense threshold has been met or exceeded, para. [0053]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the educational testing system of Walker and Redd with Lu to provide an autonomic defense when data tampering is detected in a data processing system where data is maintained and transmitted in unencrypted form.  When notification of data tampering activity in the data processing system is received, a determination is made as to whether the data tampering activity exceeds a threshold.  If so, a pre-defined key is read from a persistent storage location into memory.  The key is erased from the persistent storage location.  The data in the data processing system is encrypted using the key to form encrypted data.  The key is then erased from memory. 
Claims 24, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S Pub: 20120088223) (Herein “Walker”) in view of Redd et al (U.S Pub: 20080131860) (Herein “Redd”) and further in view of Starner et al (U.S Patent: 8963806).
As of Claims 24 and 35, Walker teaches (figs. 1-4, 7) the method of claim 21, the method of claim 33, wherein the step of performing the biometric evaluation to determine identity of each of the test-takers (fig. 2, the biometric identification device 280 identifies the test-takers, para. [0047] [0092]) using the biometric identification device (fig. 2, biometric reader 280, para. [0047] [0092]).
but Walker and Redd do not disclose wherein the biometric identification device comprises positioning the biometric identification device on a head of the respective one of the user.
	However, Starner teaches (fig. 2) wherein the biometric identification device (fig. 2, the biometric identifier capture system 220, Col. 9, lines 43-62) comprises positioning the biometric identification device (i.e. the biometric identifier capture system 220) on a head of the respective one of the user (fig. 2, the biometric identifier capture system 220 detects the user head, Col. 9, lines 51-62).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the biometric identification device of Walker and Redd with Starner to provide the biometric identifier characterization system can include at least one sensor configured to generate data indicative of a biometric identifier of a wearer of the head-mountable device.   The controller can also be configured to cause the biometric identifier characterization system to capture biometric information indicative of one or more biometric identifiers of the wearer responsive to receiving the indication on the head of the users.   
Claims 26, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S Pub: 20120088223) (Herein “Walker”) in view of Redd et al (U.S Pub: 20080131860) (Herein “Redd”) and further in view of Stambaugh et al (U.S Pub: 20140030686) (Herein “Stambaugh”).
As of Claims 26 and 36, Walker teaches (figs. 1-4, 7) the method of claim 25, the method of claim 33, wherein the step of performing the biometric evaluation to determine identity of each of the test-takers (fig. 2, the biometric identification device 280 identifies the test-takers, para. [0047] [0092]) using the biometric identification device (fig. 2, biometric reader 280, para. [0047] [0092]) comprises:
obtaining biometric data (fig. 13, acquires the biometric data, para. [0092]) of each of the test-takers (i.e. test-takers, para. [0092]) using the biometric identification device (fig. 2, the biometric reader 280, para. [0047]) at the location of each of the test-takers (fig. 2, the biometric identification device 280 identifies the test-takers, para. [0047] [0092]) prior to administration of the initial test (i.e. prior to take test session, para. [0094]);
ascertaining, based on the obtained biometric data (fig. 13, acquires the biometric data, para. [0092]), whether the test-taker using each of the testing assemblies (fig. 2, the biometric identification devices use to provide test-takers identity verification at the testing computer 200, para. [0092] [0102]) when taking the initial test (i.e. testing process begins, para. [0054]) is the same as the test-taker (i.e. test taker number ID and identification, para. [0054]) using the same testing assembly (fig. 4, the testing computer 200, para. [0054]) when taking the test (i.e. testing process begins, para. [0054]); and

but Walker and Redd do not disclose wherein obtaining biometric data of each of the test-takers using the biometric identification device at the location of each of the test-takers a subsequent test after the initial test; ascertaining, based on the obtained biometric data, whether the test-taker using each of the testing assemblies when taking the initial test is the same as the test-taker using the same testing assembly when taking the subsequent test.
	However, Stambaugh teaches (figs. 1-4) wherein obtaining biometric data (fig. 4, biometric data of student, para. [0063] [0071]) of each of the test-takers (fig. 4, student or test takers, para. [0041] [0063] [0071]) using the biometric identification device (e.g. fingerprint scanner, facial recognition, para. [0063]) at the location of each of the test-takers (i.e. the location or demographics, para. [0063]) a subsequent test (e.g. multiple tests, para. [0060] [0066]); 

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the biometric identification device of Walker and Redd with Stambaugh to provide one or more assessments can be generated, in this way, the assessments can be created in a structured manner and distributed accordingly.  After one or more students or test takers take the assessments, one or more of the assessments can be analyzed or aggregated.  Analysis can include statistical analysis related to one or more similar, related, or associated assessments.  In this manner, curriculum assessment can be provided, thereby enhancing teaching efficiency and productivity, etc.

Claims 27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S Pub: 20120088223) (Herein “Walker”) in view of Redd et al (U.S Pub: 20080131860) (Herein “Redd”) and further in view of Shepherd et al (U.S Pub: 20140114148) (Herein “Shepherd”).
As of Claims 27 and 37, Walker teaches (figs. 1-4, 7) the method of claim 21, the method of claim 33, wherein the step of performing the biometric evaluation to determine identity of each of the test-takers (fig. 2, the biometric identification device 280 identifies the test-takers, para. [0047] [0092]) using the biometric identification 
but Walker and Redd do not disclose wherein the biometric identification device comprises obtaining a shape of each of the test-takers’ heartbeat using a heartbeat sensor of each of the testing assemblies and performing a biometric check on the identity of the test-taker based on the obtained shape of the heartbeats.
	However, Shepherd teaches (figs. 1-3) wherein the biometric identification device (figs. 2-3, monitoring device 66 and/or client electronic device 40 monitor user 48 biological characteristics, para. [0046] [0064]) comprises obtaining a shape of each of the test-takers’ heartbeat (i.e. monitor user’s 48 heart rate, para. [0064] [0074]) using a heartbeat sensor (i.e. anomaly detection process 10, para. [0064]) of each of the testing assemblies (i.e. computer 12 and client electronic devices 38, 40, 42, 44, para. [0032] [0033]) and performing a biometric check on the identity of the test-taker (figs. 2-3, monitoring device 66 and/or client electronic device 40 monitor user 48 biological characteristics, para. [0046] [0064]) based on the obtained shape of the heartbeats (i.e. monitor user’s 48 heart rate, para. [0064] [0074])
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the biometric identification device of Walker and Redd with Shepherd to provide a biological characteristics detection (aka, biometric identification device) to detect and measure the heartbeat rate of a user’s  .
Claims 29, 30, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S Pub: 20120088223) (Herein “Walker”) in view of Redd et al (U.S Pub: 20080131860) (Herein “Redd”) in view of Ducrou et al (U.S Patent: 9870713) and further in view of Park et al (U.S Pub: 20130135196) (Herein “Park”).
As of Claims 29 and 39, Walker and Redd teach the method of claim 21, the method of claim 33, but Walker teaches (figs. 1-4, 7) further comprising:
the test-taker (fig. 2, the biometric identification devices use to provide test-takers identity verification at the testing computer 200, para. [0092] [0102]) using the respective one of testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097]).
Walker and Redd do not disclose monitoring, using a camera of each of the testing assemblies, an eye of the test-taker using the respective one of testing assemblies; determining whether the eye of the test-taker using the respective one of the testing assemblies changed from a previous time; and stopping display of the sequence of images on the display of the respective one of the display panel when it is determined that the eye of the user using the respective one of display panel has changed from the previous time.
	However, Ducrou teaches (figs. 1-4) monitoring, using a camera (fig. 2, I/O device(s) 264, Col. 14, lines 18-27) of each of the testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18), an eye of the test-taker (i.e. user’s eye 
determining whether the eye of the test-taker (fig. 2, monitor various user’s eye movement behavioral characteristics, Col. 14, lines 18-27) using the respective one of the testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18) changed from a previous time (e.g. user’s eyes looked away from the reference point in time, Col. 10, lines 52-61); and
display of the sequence of images on the display (i.e. display test images on the user device(s) 204(1)-204(N), Col. 13, lines 11-18) (Col. 14, lines 10-18) of the respective one of the testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18) when it is determined that the eye of the test-taker (fig. 2, monitor various user’s eye movement behavioral characteristics, Col. 14, lines 18-27) using the respective one of testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18) changed from a previous time (e.g. user’s eyes looked away from the reference point in time, Col. 10, lines 52-61).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the biometric identification device of Walker and Redd with Ducrou to provide a camera to monitor the test taker’s eyes movement for various unauthorized behavior characteristics may be analyzed to determining whether unauthorized information exchange between users may be occurring and to prevent cheating during the test examination.
Walker, Redd, and Ducrou do not disclose wherein stopping display of the sequence of images on the display of the respective one of the display panel when it is 
However, Park teaches (figs. 1-3) wherein stopping display of the sequence of images on the display (fig. 3, display panel unit 140 turn off the images displayed on the display panel at step 307, para. [0024] [0047] [0048]) of the respective one of the display panel (fig. 3, display panel unit 140, para. [0024] [0047] [0048]) when it is determined that the eye of the user (fig. 3, user’s eyes iris, para. [0024] [0047] [0048]) using the respective one of display panel (fig. 3, display panel unit 140, para. [0024] [0047] [0048]) has changed from the previous time (i.e. changed from zero gaze angle to a non-zero gaze angle, para. [0024] [0040]-[0041] [0047] [0048]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the biometric identification device of Walker, Redd, Ducrou, with Park to provide a camera to track eye’s gazing direction to determine whether the user’s looking at the display, if the user’s looking away from the camera for a certain periods of time, then the display panel is turning off the display for saving power.  
	As of Claims 30 and 40, Walker and Redd teach the method of claim 21, further comprising:
using the biometric identification device (fig. 2, the biometric identification devices use to provide test-takers identity verification at the testing computer 200, para. [0092] [0102]) of each of the testing assemblies (i.e. computer system 200 and central computer 300, para. [0093] [0097]), a biometric (fig. 2, biometric reader 280, para. [0047]) feature of the test-taker (fig. 2, the biometric identification 
Walker and Redd do not disclose monitoring, using the biometric identification device of each of the testing assemblies, a biometric feature of the test-taker using the respective one of testing assemblies; determining, using a processor of each of the testing assemblies, whether the biometric feature of the test-taker using the respective one of testing assemblies changed from a previous time; and stopping display of the sequence of images on the display of the respective one of the display panel when it is determined that the eye of the user using the respective one of display panel has changed from the previous time.
	However, Ducrou teaches (figs. 1-4) monitoring (fig. 2, I/O device(s) 264 may be used to monitor various user’s behavioral characteristics, Col. 14, lines 18-27), using the biometric identification device (fig. 2, I/O device(s) 264, Col. 14, lines 26-27) of each of the testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18), a biometric (fig. 2, I/O device(s) 264, Col. 14, lines 26-27) feature of the test-taker (fig. 2, test taker(s) 202(1)-202(N), Col. 13, lines 11-18) using the respective one of testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18); 
determining, using a processor (fig. 2, processor 262, Col. 13, lines 19-30) of each of the testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18), whether the biometric (fig. 2, I/O device(s) 264, Col. 14, lines 26-27) feature of the test-taker (fig. 2, test taker(s) 202(1)-202(N), Col. 13, lines 11-18) using the respective one of testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 
display of the sequence of images on the display (i.e. display test images on the user device(s) 204(1)-204(N), Col. 13, lines 11-18) (Col. 14, lines 10-18) of the respective one of testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18) when it is determined that the biometric (fig. 2, I/O device(s) 264, Col. 14, lines 26-27) feature of the test-taker (fig. 2, test taker(s) 202(1)-202(N), Col. 13, lines 11-18) using the respective one of testing assemblies (fig. 2, user device(s) 204(1)-204(N), Col. 13, lines 11-18) has changed from the previous time (e.g. user’s eyes looked away from the reference point in time, Col. 10, lines 52-61).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the biometric identification device of Walker and Redd with Ducrou to provide a camera to monitor the test taker’s eyes movement for various unauthorized behavior characteristics may be analyzed to determining whether unauthorized information exchange between users may be occurring and to prevent cheating during the test examination.
Walker, Redd, and Ducrou do not disclose wherein stopping display of the sequence of images on the display of the respective one of the display panel when it is determined that the eye of the user using the respective one of display panel has changed from the previous time.
	However, Park teaches (figs. 1-3) wherein stopping display of the sequence of images on the display (fig. 3, display panel unit 140 turn off the images displayed on the 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the biometric identification device of Walker, Redd, Ducrou, with Park to provide a camera to track eye’s gazing direction to determine whether the user’s looking at the display, if the user’s looking away from the camera for a certain periods of time, then the display panel is turning off the display for saving power.

                                                                                                                               
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (U.S Pub: 20120088223) (Herein “Walker”) in view of Redd et al (U.S Pub: 20080131860) (Herein “Redd”) and further in view of Foster et al (U.S Pub: 20120077177) (Herein “Forster”).
As of Claim 32, Walker teaches the method of claim 21, but Walker does not disclose further comprising determining the encrypted version of the test to be transmitted to each of the testing assemblies based on the biometric data obtained by the biometric identification device of the respective one of the testing assemblies.

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the educational testing system of Walker with Redd to provide a method for administering high-stakes exams includes encrypting the high-stakes exam to form an encrypted high-stakes exam and at least one key for decrypting the encrypted high-stakes exam, distributing the encrypted high-stakes exam to a computing device to the educational management system, and verifying at least one aspect of an environment in which the computing device is to administer the high-stakes exam, and distributing the key to the computing device so that the computing device security features being configured to control the operation of a computing device to secure the computing devices to prevent the computing devices from accessing unauthorized programs.
but Walker and Redd do not disclose wherein determining the encrypted version of the test to be transmitted to each of the testing assemblies based on the biometric data obtained.
	However, Foster teaches (figs. 1-2) wherein determining the encrypted version (fig. 1, encrypted different versions, para. [0038] [0040]) of the test to be transmitted (fig. 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the educational testing system of Walker and Redd with Foster to provide the encrypted different versions of the test to the secure testing applicant to have access to certain application on the computing device so that the specific application functionality may be disabled during an examination to prevent a test taker from printing a copy of the examination and then delivering the copy to a friend before they take the examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dorman (U.S Pub: 20110207108)
	Gleim et al (U.S Pub: 20150193651) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627